Title: From George Washington to Colonel William Malcom, 30 July 1780
From: Washington, George
To: Malcom, William


					
						Dr Sir
						General Howes Quarters Robinsons July 30th 1780
					
					Instantly on receipt of this, You will proceed with the Militia under your command to West Point, leaving eighty or an hundred men to relieve the Continental troops on guard over the stores &c. at Fish Kill which are to be sent off with all dispatch to join their respective corps. It is of the greatest importance you should not lose a moment in the execution of this order as it will retard movements of the most pressing nature. I am with great regard Sir Your most Obedt ser.
				